Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As indicated in the applicant arguments/remarks dated 10/11/2021 and the examiner interview summary dated 10/13/2021, the original restriction requirement dated 08/09/2021 directed to a specific biomarker or combination of biomarkers is moot, as the applicant amended the claims. As previously stated “if claims directed to a biomarker were cancelled and no claims were directed to a specific biomarker or combination of biomarkers, the applicant would not be required to elect a specific biomarker or combination of biomarkers (Examiner Interview Summary, 10/13/2021).
Applicant’s election of “one time” in the reply filed on 10/11/2021 is acknowledged for the specific number of times steps a and b are repeated. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The election requiring a specific selection of “one or more B cell, T cell, or immunoglobulin genes” is moot, as the applicant cancelled claim 32.

Status of the Claims
Claims 1-3, 8, 10-14, 16-20, and 38-43 are pending and under examination.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.
Figures 15A and 15B recite nucleic acid sequences, but these sequences are not present in a sequence listing.
Specification
The title of the invention (“Detection Method”) is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
	Hyperlinks are present in paragraph 0064 of the specification. Appropriate correction is required.

Claim Objections
Claim 8, 12, 16, and 18 are objected to because of the following informalities:  “column based”. For consistency among the claims and within claim 18, the applicant should amend “column based” to “column-based”. 
Claim 18 is also objected to because of “sno RNA”. The applicant should amend “sno RNA” to “snoRNA”. 
Claim 12 is objected to for reciting “steps a and b”. Claim 1 recites “a)” and “b)”. The applicant should amend claim 12 to recite “a)” and “b)” to be consistent with the claim from which it depends.
.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “wherein steps a and b are repeated one, two, three, four or more times”. As currently recited, the scope of the claim is unclear. Does the applicant intend for a sample to mixed (step a), separated (step b), mixed (step a), and separated (step b). If so, the scope of the sample being mixed is unclear, as step b recites that eukaryotic cells are retained in step b. It is unclear if the sample in the repeated step contains the absence or presence of the retained eukaryotic cells. 
The applicant is encouraged to amend the claim to require further comprising mixing the portion enriched for eukaryotic cells with the buffer, the surfactant, and the ribonuclease 

	Claim 16 recites “wherein steps d and e are repeated two or more times”. As currently recited, the scope of the claim is unclear. Claim 1 recites “fractioning the lysate into a cell debris layer, a layer comprising eukaryotic nucleic acids and a lipid layer” and “collecting the layer comprising eukaryotic nucleic acids and optionally the lipid layer”. It is unclear how the lysate could be further fractionated if the practitioner has already collected the layer comprising eukaryotic nucleic acids.
	The applicant is encouraged to amend the claim to require further comprising “fractionating the layer comprising eukaryotic nucleic acids and the lipid layer” and “collecting the layer comprising eukaryotic nucleic acids and optionally the lipid layer” or an appropriate alternative.


The term “small-bore tip” in claim 17 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not provide a definition for a “small-bore tip”. The scope of the term “small-bore tip” is also indefinite because it is unclear what is meant by “small”. 
.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 8, 11-13, 19-20, and 38-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (Yu et al. (2016) GMBGH Cellular and Molecular Gastronterol. And Hepatol. 2(2): 158-174) in view of Nagaoka (US 2011/0183332 A1) further in view of Tan (Tan et al. (2009) J Biomed and Biotech 2009: 1-11).
Yu teaches a method of isolating nucleic acid from a stool sample. Yu teaches transferring (mixing) the fecal sample into Hank’s balanced salt solution (a buffer) and Tween-20 (a surfactant) and vortexing to suspend the aggregates (form a suspension) (page 159, col. 2, last full para). 
	However, Yu does not explicitly teach that the sample is mixed with a ribonuclease inhibitor to form a suspension.
	Nagaoka teaches a method of preparing a stool sample by adding the sample to a solution for removing the nucleic acid amplification reaction inhibitory substance, wherein the removal solution is obtained by dilution using a buffer and contains a detergent, wherein the buffer contains an RNAse inhibitor (para 0007, 0037, 0051, 0062, 0065, 0074). Nagaoka teaches mixing the stool sample with a removal solution, which consists of a buffer, a surfactant and a ribonuclease inhibitor to form a suspension (para 0074). Nagaoka teaches that it is preferable to use a buffer that contains an RNase inhibitor such as guanidine thiocyanate or guanidine hydrochloride (para 0074). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to combine the method of Yu (mixing the sample with a buffer and surfactant to form a surfactant) with Nagaoka to mix the sample with a ribonuclease inhibitor to because both are directed towards nucleic acid extraction from fecal samples using a buffer and surfactant. The ordinary artisan would have been motivated to mix the ribonuclease inhibitor with the sample immediately because Nagaoka teaches that stool samples are normally supplied to nucleic acid recovery and analysis soon after preparation because nucleic acids present in stool are extremely susceptible to decomposition (para 0062). Nagaoka also teaches that RNA is extremely 

	Yu also teaches that centrifugation followed to separate the suspension into the supernatant enriched for bacterial cells and the pellet enriched for human cells (page 159, col. 2, last full para).  Yu teaches the fecal nucleic acids were extracted from the human-enriched (eukaryotic cells) pellet suspended in the lysis buffer using Specific A protocol on NucliSENS EasyMag system (page 159-page 160, bridging para). As evidenced by BioMerieux SA (“NucliSENS Lysis Buffer” (2015)), the NucliSENS EasyMag system used in Yu necessarily included adding a chaotropic agent because the NucliSENS Lysis Buffer contains guanidine thiocyanate (chaotropic agent), which will release all nucleic acids present (form a lysate). Nagaoka also teaches that a denaturing agent such as a chaotropic agent may be added directly to the stool-derived solid (para 0074).
	Yu also necessarily teaches fractionating the lysate into a layer comprising eukaryotic nucleic acid (step d) because Yu necessarily collects the layer comprising eukaryotic nucleic acids to perform qPCR and microarray analysis (page 159-160, bridging para-page 160, first full para).
	However, Yu does not explicitly teach that the lysate is also fractionated into a cell debris layer and a lipid layer.
	Tan teaches target nucleic acid should be free of contaminates including protein, carbohydrate, or lipids, as the quality and integrity of the isolated nucleic acid will directly affect results of all succeeding scientific research (page 1, col 1-2, bridging para). Tan teaches that 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to fractionate the lysate into a cell debris layer and a lipid layer because Tan teaches target nucleic acid should be free of contaminates including protein, carbohydrate, or lipids, as the quality and integrity of the isolated nucleic acid will directly affect results of all succeeding scientific research. 
	As currently recited, it is noted that the claims recite enrichment of eukaryotic cells and bacterial cells. However, the claim does not require that the enrichment only contain that particular type of cell. 
	
	Regarding claims 2 and 3, Yu teaches fresh stool samples were collected from humans (page 159, col. 2, first full para; Fig. 1). Nagaoka also teaches the use of stool preferably supplied by humans (para 0049).
	Regarding claims 8 and 38, Yu teaches that the eukaryotic cells were enriched by differential centrifugation (page 159, col. 2, last full para). Nagaoka also teaches that separating the suspension preferentially occurs through centrifugal separation (para 0065).
	Regarding claim 11, Nagaoka teaches that separating the suspension may occur through filtering through filter paper (differential filtration) (para 0065).
	Regarding claim 12, Yu teaches that the supernatant was removed (portion enriched for eukaryotic cells), resuspended (step a), and centrifuged as before (step b) (page 159, col 2, last full para).

	Regarding claim 14, Tan teaches that poly(A)+ RNA is the template for protein translation and most eukaryotic mRNA carry tracts of it at their 3’ termini. Tan also teaches that poly(A) tail forms stable RNA-DNA hybrids with short chains of oligo (dT) (targeted probes that specifically bind eukaryotic nucleic acid).

	Regarding claim 16, Yu in view of Nagaoka and Tan does not explicitly teach repeating the fractionating the lysate and collecting two or more times.
	However, Tan teaches that certain kits may not require the repeated centrifugation, vacuum filtration, or column separation for nucleic acid extraction (page 5, col 1-2, bridging para).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to have repeated the steps of fractionating (centrifugation) and collecting the layer comprising the eukaryotic nucleic acids because Tan teaches that repeated centrifugation is used in nucleic acid extraction. It is also noted that per MPEP 2144.05(II)(A), "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The repetition of two of repeating the fractionating the lysate and collecting two or more times more times is merely optimization or routine experimentation for the ordinary artisan to collect a layer of eukaryotic nucleic acids.



	Regarding claim 19, Tan teaches that a magnetic bead-based nucleic acid extraction kit is commercially available, and the kit eliminates the need for repeated centrifugation, column separation, or vacuum filtration (page 5, col 1-2, bridging para).Yu teaches extraction by the NucliSENS EasyMag system (page 159-page 160, bridging para). The NucliSENS EasyMag system is a magnetic particle-based system, as evidenced by Biomerieux, “NUCLISENS EASYMAG”.

	Regarding claims 20 and 40, Yu teaches that RNA was extracted (page 160, col. 2, first full para).

	Regarding claim 39, Yu teaches extraction by the NucliSENS EasyMag system (page 159-page 160, bridging para). The NucliSENS EasyMag system is a magnetic particle-based system, as evidenced by Biomerieux, “NUCLISENS EASYMAG”. Tan teaches that a magnetic bead-based nucleic acid extraction kit is commercially available, and the kit eliminates the need for repeated centrifugation, column separation, or vacuum filtration (page 5, col 1-2, bridging para). 

	Regarding claims 20 and 41, Yu in view of Nagaoka and Tan does not explicitly teach that the RNA is mRNA. However, a person of skill in the art would “at once envisage” mRNA 

	Regarding claim 42 and 43, Yu teaches that the human-enriched RNA was extracted and used in microarray assays (page 160, col. 2, first full para).
	However, Yu does not explicitly teach that the human-enriched RNA was used in PCR, ddPCR, RT-PCR, RT-qPCR.
	It would have been obvious to a person of ordinary skill in the art to analyze the extracted nucleic acid via PCR, RT-qPCR or RT-PCR because Yu also teaches that nucleic acids extracted from fecal samples may be analyzed via qPCR was performed in a droplet digital PCR system. It would have also been obvious to a person of ordinary skill in the art before the effective filing date to analyze the nucleic acid using ddPCR because Yu teaches the use of a droplet digital PCR system. It also would have been obvious to a person of ordinary skill in the art to use simple substitution to replace the microarray assay of Yu with microarray sequencing, molecular barcoding, probe capture, PCR, ddPCR, RT-PCR, RT-qPCR, or nucleic acid sequence because all of these processes are used to analyze extracted nucleic acids.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (Yu et al. (2016) GMBGH Cellular and Molecular Gastronterol. And Hepatol. 2(2): 158-174) in view of Nagaoka (US 2011/0183332 A1) and Tan (Tan et al. (2009) J Biomed and Biotech 2009: 1-11) as applied to claim 1 above, and further in view of Tomlinson (Tomlinson et al. (2013) J Tissue Eng 4: 1-14).
	The rejection of claim 1 is set forth above.
	However, Yu in view of Nagaoka and Tan does not teach that the separating step utilizes target probes that bind eukaryotic cells.
	Tomlinson teaches cell separation techniques (abstract; page 2, bridging para). Tomlinson teaches that centrifugation is a density-based technique for cell separation, but the method may not be able to separate out individual cell types (page 2-3, bridging para). Tomlinson also teaches fluorescence-activated cell sorting (page 4, col. 1, second full para; Fig. 4). In FACS, the antibodies are probes used in sorting (Fig. 4). Tomlinson also teaches that antibody or cell-ligand binding are used for separation, and antibody-based methods of separation are the gold standard for the selection of cell populations (page 4, col 1-2, bridging para-page 4-5, bridging para). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to have modified the method of Yu in view of Nagaoka and Tan (separation by centrifugation) by Tomlinson (target probes that bind eukaryotic cells) because Tomlinson teaches that FACS is a gold standard for separation and FACS requires target probes (antibodies) to separate the cells. It also would have been obvious to a person of ordinary skill in the art before the effective filing date that the use of target probes instead of centrifugation is merely simple substitution because both methods are cell separation techniques.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (Yu et al. (2016) GMBGH Cellular and Molecular Gastronterol. And Hepatol. 2(2): 158-174) in view of Nagaoka (US 2011/0183332 A1) and Tan (Tan et al. (2009) J Biomed and Biotech 2009: 1-11) as applied to claim 1 above, and further in view of “Cellsaver Tips” (Alpha Laboratories, 2016).
	The rejection of claim 1 is set forth above.
	However, Yu in view of Nagaoka and Tan does not teach a small-bore tip is used to collect the layer comprising eukaryotic nucleic acids.
	“Cellsaver Tips” teaches that tips with larger openings are ideal for cell culture work because the wider orifice (wide bore) prevents damage to delicate cells.	
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to a small-bore tip to collect the layer comprising eukaryotic nucleic acids because “Cellsaver Tips” provides the motivation that a large-bore tip is for cell culture work, but Yu in view of Nagaoka and Tan requires the tip to collect nucleic acids, as the cells were already lysed. Therefore, the ordinary artisan would have been motivated to use a small-bore tip because “Cellsaver Tips” does not indicate a wide-bore tip application is nucleic acid collection. 


Conclusion
Claims 1-3, 8, 10-14, 16-20, and 38-43 are rejected.
Claims 8, 12, 16, and 18 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634